Citation Nr: 0207007	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for neuropathy/carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law 

INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had active service from April 1968 to August 
1971, including service in the Republic of Vietnam from March 
1969 to August 1969.  This appeal originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  By a Board decision issued 
in April 2000, in pertinent part, claims of entitlement to 
service connection for headaches, neuropathy/carpal tunnel 
syndrome, a back disorder, a bilateral knee disorder, and a 
bilateral foot disorder were denied as not well grounded.  

The veteran appealed those determinations to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
March 2001, the parties submitted a joint motion remanding 
the claims for service connection for headaches, 
neuropathy/carpal tunnel syndrome, a back disorder, a 
bilateral knee disorder, and a bilateral foot disorder, to 
the Board based on the Court's decision in Holliday v. 
Principi, 14 Vet. App. 280 (2001).  The Court granted that 
motion by an order issued in April 2001, and vacated that 
part of the Board's April 2000 decision that denied 
entitlement to service connection for headaches, 
neuropathy/carpal tunnel syndrome, a back disorder, a 
bilateral knee disorder, and a bilateral foot disorder, on 
the basis that those claims were not well grounded.  The 
claims are before the Board for further action consistent 
with that order. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for headaches pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  All identified evidence and all evidence necessary to 
decide the issues on appeal considered herein has been 
obtained, and the duties to the appellant as set forth in the 
Veterans Claims Assistance Act of 2000 have been met. 

2.  The competent medical evidence of record demonstrates 
that the veteran does not currently have peripheral 
neuropathy; clinical findings of sensory neuropathy of the 
left lower extremity have been etiologically related to the 
(non-service-connected) low back disorder. 

3.  The veteran did not incur any in-service injury or 
disease of the wrists, hands, or arms to which his currently 
diagnosed mild carpal tunnel syndrome, first diagnosed many 
years after service in August 1997, could be related. 

4.  The veteran did not experience an injury or disease of 
the low back in service, a chronic low back disorder in 
service, degenerative arthritis of the lumbar spine within 
one year of service separation, or continuous post-service 
low back symptomatology until many years after service in 
early 1994.  

5.  The veteran's receipt of one-time treatment in service in 
June 1970 for a cut over the right patella, with no further 
complaints, findings, or treatment of the right patella in 
service, does not demonstrate a chronic right knee disorder 
in service; there is no evidence of left knee injury or 
disease in service.

6.  A bilateral knee disability was not continuous after 
service separation; bilateral chondromalacia patella was 
first diagnosed in August 1997, more than 25 years after the 
veteran's service separation.

7.  Medical opinion of record establishes that the veteran's 
current bilateral knee disorder of chondromalacia patella is 
not etiologically related to his active duty service, 
including to any specific injury or incident in service.

8.  The veteran's currently diagnosed onychomycosis has been 
etiologically related to his service-connected tinea pedis. 

9.  Service connection has been granted for a skin disability 
of the feet, bilateral tinea pedis with onychomycosis, and 
amputation of the distal phalanx of the right great toe.

10.  The competent medical evidence of record demonstrates 
that the veteran does not have another current disability of 
the left or right foot (other than service-connected tinea 
pedis with onychomycosis and service-connected amputation of 
the distal phalanx of the right great toe).


CONCLUSIONS OF LAW

1.  Neuropathy and carpal tunnel syndrome were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. 
§ 3.159).  

2.  The veteran's low back disorder was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

4.  Service connection for onychomycosis is warranted as part 
of the veteran's service-connected tinea pedis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

5.  A right foot, left foot, or bilateral foot disorder 
(other than the foot disabilities for which the veteran has 
already been granted service connection - tinea pedis with 
onychomycosis and amputation of the distal phalanx of the 
right great toe) was not incurred in or aggravated by active 
service or related to service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted legislation has 
expanded the duty of VA to notify and assist a veteran in 
developing the information and evidence to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with the enactment of this law.  See 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced the duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
and its enabling regulations is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Because this 
claim was pending on appeal before the Court at the time of 
enactment of the VCAA, this law, and its implementing 
regulations, are applicable to the claim.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal.  For the reasons expressed below, the Board finds 
that the development of the issues decided herein has 
proceeded in accordance with the provisions of the law and 
regulations as to the issues presently decided, although 
initial adjudication of the claim was conducted without the 
guidance of the later-enacted provisions.  

Initially, in December 1997, the veteran's claims of 
entitlement to service connection for neuropathy/carpal 
tunnel syndrome, a back disorder, a right knee disorder, a 
left knee disorder, and a foot disorder were denied under the 
now-obsolete well-groundedness standard, and an April 2000 
Board denial of these claims also proceeded under that 
analysis.  After enactment of the VCAA, however, through his 
representative, the veteran participated in a Joint Motion 
before the Court which asked the Court to remand the claims 
for adjudication in light of the VCAA.  Thus, it is clear 
that the veteran, through his representative and as advised 
by the Joint Remand and by the Court's Order granting that 
motion, is aware of the provisions of the VCAA.  

By a letter from the Board dated in March 2002, the veteran 
and his representative were advised that the veteran could 
submit additional evidence and argument, and a form was 
provided to assist the veteran in doing so.  In April 2002, 
the veteran signed, dated, and returned the response form 
provided by the Board, and also attached one page of 
additional argument.  Thus, it is clear that the veteran is 
aware of the status of the claims and of the evidence 
regarding those claims. 

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Although the Court's April 2001 Order served to vacate the 
Board's April 2000 denial of the claims on appeal and its 
legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the appellant.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  
The April 2000 Board decision explained that there were no 
service medical records reflecting neuropathy or carpal 
tunnel syndrome, a low back disorder, left knee injury, right 
knee disorder after June 1970, and no notations regarding a 
foot disorder other than the disabilities for which service 
connection has been granted.  The April 2000 Board decision 
also discussed the fact that the veteran had not submitted 
post-service medical evidence of sensory neuropathy prior to 
1994, a diagnosis of carpal tunnel syndrome until August 
1997, diagnosis of a back disability until 1994, diagnosis of 
low back arthritis until September 1995, or diagnosis of a 
knee disorder prior to August 1997, and had not submitted 
post-service medical evidence of any right, left, or 
bilateral foot disorder other than the disabilities for which 
service connection had been granted.  The veteran was also 
notified that medical opinion of record indicated that the 
veteran's current knee disorder (chondromalacia patella) was 
not associated with a specific accident or injury.  In other 
words, through the Board's April 2000 denial, the appellant 
has been specifically advised of the evidence that would be 
required to substantiate his claims for service connection 
for neuropathy/carpal tunnel syndrome, a low back disorder, a 
bilateral knee disorder, and a bilateral foot disorder.  

Although development of the claims before the Board on appeal 
was conducted prior to enactment of the VCAA, the veteran has 
been afforded VA examination and medical opinion as to the 
appropriate diagnosis and as to the etiology of his 
disorders, conforming with the provisions of the VCAA.  All 
evidence identified as relevant has been requested.  The 
Board concludes that VA has met each and every duty required 
under the VCAA as to the veteran's claims for service 
connection for neuropathy/carpal tunnel syndrome, low back 
disorder, bilateral knee disorder, and bilateral foot 
disorder, and that no further development or notice regarding 
these claims is necessary or required.  Under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Where there is no evidence of injury, disease, or 
event in service - of the lower extremities, including 
neuropathy, the wrists, low back, left knee, or the left foot 
- additional examination or medical opinion could not aid in 
substantiating the claims as there is no in-service injury, 
disease, or event to which a medical opinion could relate a 
currently diagnosed disability.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4), 
(d)).  Accordingly, the Board will proceed to a decision on 
the merits.  In light of the notice to the veteran and his 
representative regarding the VCAA, including elimination of 
the well groundedness requirement, and the notice to the 
veteran offering him the opportunity to submit additional 
evidence, the Board finds that review of the claim under the 
new statutory provisions is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Once the evidence has been assembled, the Board must review 
the entire record.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record.  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the Board's decision, as well as to 
facilitate review by the courts.  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejection of any material evidence favorable 
to the veteran.  The Board must provide adequate reasons for 
its evaluation of the credibility and weight of all relevant 
medical evidence.  Allday v. Brown, 7 Vet. App. 517, 527-28 
(1995). 

II.  Service Connection

The veteran contends that he incurred neuropathy or carpal 
tunnel syndrome, a low back disability, a bilateral knee 
disorder, and a bilateral foot disorder in service.  The 
veteran has been granted service connection for bilateral 
tinea pedis and for amputation of the distal phalanx of the 
right great toe.  VA has interpreted his claim for a 
bilateral foot disorder as a claim for service connection for 
a foot disorder for which service connection has not yet been 
awarded.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110.  For 
certain chronic disorders, including arthritis and organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
but satisfactory evidence may be distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, such 
as through medical diagnosis, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

A. Neuropathy/Carpal Tunnel Syndrome

The veteran's service medical records do not reflect any 
complaints of neuropathy of the extremities or carpal tunnel 
syndrome.  A post-service June 1977 VA examination report did 
not note any complaints or findings related to neuropathy or 
carpal tunnel syndrome; the veteran was characterized as 
being normal neurologically.

In June 1994, the veteran underwent an L4-5 hemilaminectomy 
with diskectomy.  At that time, the veteran had complaints of 
only a six-month history of low back pain, with left buttock 
and left lower extremity radicular pain.  Some sensory 
neuropathy was noted at the time of a September 1995 VA 
examination, and was attributed to the veteran's (non-
service-connected) back disorder.

On VA examination conducted in August 1997, referencing test 
results, the examiner opined that the evidence suggested that 
the veteran did not have peripheral neuropathy, but rather 
had mild carpal tunnel syndrome bilaterally.  A September 
1997 follow-up report from that same physician noted that the 
veteran had decreased sensitivity on the dorsum of the left 
foot.

The competent medical evidence of record demonstrates that 
the veteran does not currently have peripheral neuropathy 
which is etiologically related to any injury or disease in 
service.  Clinical findings of sensory neuropathy of the left 
lower extremity have been etiologically related by the 
medical evidence to the (non-service-connected) low back 
disorder.  See 38 C.F.R. § 4.14 (2001) (the evaluation of the 
same disability or manifestation under various diagnoses is 
to be avoided). 

The relevant August 1997 diagnosis was mild carpal tunnel 
syndrome, first diagnosed many years after service in August 
1997.  The evidence, however, reflects that the veteran did 
not incur any in-service injury or disease of the wrists, 
hands, or arms to which his currently diagnosed mild carpal 
tunnel syndrome could be related.  See 38 U.S.C.A. § 1110 
(compensation only for "disability resulting from personal 
injury suffered or disease contracted in" service).  
Further, as sensory neuropathy of the left lower extremity 
and carpal tunnel syndrome first manifested many years after 
service separation, presumptive service connection for 
organic diseases of the nervous system as manifesting to 10 
percent within a year of service separation is not warranted.  
38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran contends that he has a service-connected 
neuropathy, while he is competent to report and describe to a 
medical professional any in-service events, as well as 
symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service or a current disability and another disability.  
See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, the Board finds that 
neuropathy or carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

B. Low Back Disorder

The veteran's service medical records are negative for 
evidence of a low back injury or disease.  While the veteran 
complained of a two week history of back pain on June 18, 
1968, these complaints pertained to the low thoracic area of 
the spine; the veteran's current low back disability is to 
the lower lumbar spine.  

A VA compensation examination after service in June 1977 
reflects no complaints regarding the low back, and full 
ranges of motion of the spine with no discomfort.  

Many years after service, in June 1994, the veteran first 
complained of low back pain and underwent VA surgery on his 
lumbar spine, indicated to be a herniated nucleus pulposus 
and degenerative changes at L4-5 and herniated disc and 
degenerative changes at L5-S1.  The clinical reports reflect 
that in June 1994 the veteran presented a six-month history 
of low back pain, left buttock, and left lower extremity 
radicular pain.  An L4-5 hemilaminectomy and diskectomy was 
performed.  A July 1995 X-ray report noted normal alignment 
and curvature, with moderate disk space narrowing at the L4-5 
level, and degenerative changes at the L4-5 and L5-S1 levels.  
A September 1995 VA examination noted that the veteran had 
degenerative arthritis of the lumbar spine.

After a review of the evidence, the Board finds that the 
veteran did not incur any in-service injury or disease of the 
low back in service to which his currently diagnosed status 
post hemilaminectomy and diskectomy and degenerative 
arthritis of the lumbar spine may be related.  See 
38 U.S.C.A. § 1110 (compensation only for "disability 
resulting from personal injury suffered or disease contracted 
in" service).  Moreover, the evidence reflects that disc 
impairment or herniation of the lumbar discs and degenerative 
changes of the lumbar spine were not chronic in service, and 
were not continuous in the post-service period until 1994, 
beginning many years after service separation.  The low back 
complaints began in early 1994, notably over 22 years after 
service separation.  The veteran's arthritis of the lumbar 
spine did not manifest to a degree of 10 percent disabling 
within one year following his separation from service, but 
was first diagnosed in September 1995, notably over 24 years 
after service separation.  As arthritis of the lumbar spine 
first manifested many years after service separation, 
presumptive service connection for arthritis as manifesting 
to 10 percent within a year of service separation is not 
warranted.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307, 3.309.  
For these reasons, the Board finds that a low back disorder 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

C. Bilateral Knee Disorder

The veteran's service medical records contain no reference to 
a left knee disorder or injury to the left knee.  In June 
1970, the veteran injured his right knee, resulting in a cut 
described as one inch in size and described as being "over 
the knee cap."  The wound was dressed.  No further entries 
as to this injury, or any other knee injury, thereafter 
appear in the service medical records.  The Board notes that 
the veteran was not provided a separation examination due to 
his absence at the time of his August 1971 separation from 
active service. 

Post-service clinical records reflect that the veteran 
underwent VA examination in June 1977, almost six years after 
his service discharge in August 1971.  The report of that 
examination is devoid of any complaint of knee pain or report 
of diagnosis or treatment of a knee disorder.  No abnormality 
of the knee was noted, and the report is devoid of any 
diagnosis of a knee disorder.  The report of an August 1978 
VA hospitalization is devoid of any notation of knee 
abnormality, complaint or diagnosis.

The clinical records of VA outpatient treatment dated in 
November 1990, February 1994, March 1994, May 1994, June 
1994, October 1994, May 1995, and June 1995, and the report 
of a September 1995 VA examination are devoid of notations 
regarding knee complaints, knee pain, knee treatment, or 
diagnosis of any knee disorder.  

After the veteran submitted this claim, he was provided a VA 
orthopedic examination in August 1997.  The veteran reported 
striking his right knee against an artillery shell in service 
and reported having an occasional problem with the right knee 
in service when running or jumping.  The veteran reported 
some post-service employment in construction, among other 
employment and activities, without any specific injuries to 
either knee.  He denied locking, giving way or any episodes 
of swelling of the knees.  Range of motion of the knees was 
from zero degrees to 115 degrees.  There was no evidence of 
instability or laxity, and X-rays were normal.  There was 
some crepitation underneath each patella, bilaterally, 
however, with a mild lateral tilt of the patella.  The 
examiner diagnosed the veteran with bilateral patellofemoral 
pain secondary to chondromalacia patella, but concluded that 
this diagnosis was not associated with any specific accident 
or injury. 

In his April 2002 statement, the veteran indicated that he 
did not have anything more to submit and he did not include 
any argument as to a knee disorder.  He did not indicate that 
there were any additional clinical records which might be 
relevant.  

After a review of the evidence, the Board finds that there is 
no evidence of left knee injury or disease in service to 
which a currently diagnosed disability of the left knee could 
be related.  With regard to the right knee, the veteran's 
receipt of one-time treatment in service in June 1970 for a 
cut over the right patella, with no further complaints, 
findings, or treatment of the right patella in service, does 
not demonstrate a chronic right knee disorder in service.  

Further, the Board finds that a bilateral knee disability was 
not continuous after service separation, but first manifested 
many years after service separation.  As indicated, the 
veteran's bilateral knee disorder of chondromalacia patella 
was first diagnosed in August 1997, 26 years after service 
separation.  The post-service 


medical evidence, including multiple VA examination reports 
and treatment records dated from June 1977 through September 
1995, are negative for knee complaints, including knee pain, 
clinical findings, diagnosis, or treatment of any knee 
disorder.  

Moreover, the medical opinion of record establishes that the 
veteran's current bilateral knee disorder of chondromalacia 
patellae is not etiologically related to his active duty 
service, including to any specific injury or incident in 
service.  Although the veteran reported striking his right 
knee on an object in service, and reported pain in the right 
knee in service, the examiner who conducted the August 1997 
VA examination provided a medical opinion that chondromalacia 
patella of knees found on that examination was not related to 
any specific accident or injury.  Thus, although a knee 
injury, a cut, occurred in service, the evidence of that 
injury alone is not enough to establish service connection; 
there must be a current disability resulting from that 
condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
The medical evidence in this case establishes that the 
veteran does not have a current disability of the right knee 
which resulted from that injury.

The July 1997 medical opinion is unfavorable to the veteran's 
claim that he incurred a current knee disorder in service.  
The examiner noted the history provided by the veteran and 
discussed post-service history and current clinical findings.  
The examiner referenced the veteran's other orthopedic 
disorders.  This clinical opinion is probative of the issue, 
as it directly addresses whether the veteran has a current 
knee disability which is linked to his active duty service.  
The clinical opinion of record is quite persuasive because 
the examiner discussed the veteran's medical history over 
many years, and referenced a variety of clinical complaints 
and disorders, and considered all relevant clinical factors 
and evidence.  

The examiner considered the clinical history in service as 
provided by the veteran.  The Board notes that the history 
provided by the veteran is more favorable to him than the 
service medical records, which do not reflect any ongoing 
complaints of knee pain on running and jumping throughout the 
course of service.  As the 


examiner considered the history more favorable to the 
veteran, and still concluded that the current bilateral knee 
disabilities were not etiologically related to any specific 
injury or incident, including those in service related by the 
veteran, the opinion is of great persuasive weight.  There is 
no evidence favoring the claim which is of sufficient 
persuasive value or weight to place the evidence in 
equipoise.  Thus, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
bilateral knee disorder.  

In summary, the preponderance of the medical evidence 
reflects that the veteran did not incur a left knee injury or 
disease in service; did not have a chronic right, left, or 
bilateral knee disorder in service; did not have continuous 
disability of either knee until many years after service; and 
the preponderance of the evidence establishes that the 
veteran's current knee disorder is not etiologically related 
to any injury incurred in service.  For these reasons, the 
Board finds that a bilateral knee disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

D. Bilateral Foot Disorder 

The veteran's service medical records reflect that he 
amputated a portion of the great toe of his right foot with a 
lawnmower.  In a July 1977 rating decision, service 
connection was granted for amputation of the distal phalanx 
of the right great toe.  A December 1997 rating decision 
granted service connection for chronic tinea pedis (athlete's 
foot).  Accordingly, the Board construes the claim for 
service connection for a bilateral foot disorder as a claim 
for service connection for disability of the feet different 
from and excluding the disabilities affecting the feet for 
which the veteran has already been granted service 
connection. 

The veteran's service medical records contain no reference to 
any right, left, or bilateral foot disorder other than the 
right great toe injury.  The Board notes that the 


veteran was not provided a separation examination due to his 
absence at the time of his August 1971 separation from active 
service. 

Post-service clinical records reflect that the veteran 
underwent VA examination in June 1977, almost six years after 
his service discharge in August 1971.  The report of that 
examination is devoid of any complaint of foot pain or report 
of diagnosis or treatment of a foot disorder other than the 
disabilities for which the veteran has already been granted 
service connection.  The report of a February 1978 evaluation 
reflects that the great toe of the right foot was tender to 
palpation, and deformed, and the veteran did not like to bear 
weight on it.  However, no foot disorder other than the right 
great toe problem was noted.  A March 1978 outpatient 
treatment note indicates that the veteran was treated for 
deformed right nail area and mild pes valgoplanus.  The 
examiner felt that the veteran's complaints of paresthesia in 
the lateral aspect of the right foot were caused by the right 
great toe deformity.  The report of an August 1978 VA 
hospitalization is devoid of any notation of a foot disorder, 
abnormality, complaint or diagnosis, other than the 
disabilities for which service connection has been granted.  

The clinical records of VA outpatient treatment dated in 
November 1990, February 1994, March 1994, May 1994, June 
1994, October 1994, May 1995, and June 1995, and the report 
of a September 1995 VA examination are devoid of notations 
regarding foot complaints, pain, treatment, or diagnosis, 
other than tinea pedis and right great toe disability.  The 
examiner noted that the veteran's carriage was normal, 
although he had back problems and weakness in one leg.  

In September 1995, the veteran was provided a VA examination, 
including an orthopedic evaluation.  The veteran's carriage 
was normal and his gait was steady.  The only foot disability 
noted was the amputation of the great toe of the right foot.  
On dermatologic examination in August 1997, chronic tinea 
pedis was noted. 

On orthopedic examination in August 1997, loss of the right 
great toe at the interphalangeal joint was noted.  The 
veteran was able to extend his foot past 


neutral to approximately 10 degrees to dorsiflexion and 35 
degrees of plantar flexion with no pain in the ankle joint.  
Additionally, the veteran had a three-millimeter opacity 
visualized on X-ray within the soft tissues of the plantar 
surfaces of the right foot.  The interpreting radiologist was 
uncertain if this represented a foreign body within the soft 
tissue of the surface or on the surface.  This was of 
uncertain clinical significance.  The left foot was normal on 
X-ray.  The examiner concluded that the partial amputation of 
the right great toe was not bothering the veteran at that 
time. 

On VA examination conducted in September 1997, the veteran's 
station, as tested by sitting and standing in one spot, was 
normal.  His gait, as tested by toe-heel and pacing was 
normal.  He was able to stand with his feet together without 
excessive swaying.  On VA examination in April 1998, the 
veteran's gait was normal, flexion and extension were normal 
in both planes, and some hyperpigmented macules were present.  
The only disorders diagnosed were tinea pedis and amputation 
of the distal portion, right great toe, the disabilities for 
which service connection is already in effect.

On VA examination in April 1999, the veteran complained of a 
cramping sensation in his right foot.  He complained that his 
right great toe amputation altered his gait and there was 
stiffness.  Color photographs, which are consistent with the 
findings in the written report, are associated with the 
report of that examination.  Findings at the examination 
included that the veteran's toenails were thickened and 
yellow.  The VA examiner concluded that the veteran had 
ongoing post-amputation pain, and had tinea pedis and 
onychomycosis, but did not assign any other diagnoses.  

In his April 2002 statement, the veteran indicated that he 
did not have anything more to submit and he did not include 
any argument as to a right foot, left foot, or bilateral foot 
disorder.  He did not indicate that there were any additional 
clinical records which might be relevant.  

After a review of the evidence, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for onychomycosis as part of 
the veteran's service-connected tinea pedis.  The Board finds 
it significant that the April 1999 VA examiner diagnosed 
tinea pedis and onychomycosis as part of a single diagnosis 
rather than separately diagnosed disorders.  In addition, the 
Court, quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1177 (27th ed. 1988), has indicated the fungal 
origin of onychomycosis as a "fungal infection of the nail 
plate, usually caused by species of Epidermophyton, 
Microsporum, and Trichophyton, and producing nails that are 
opaque, white, thickened, friable, and brittle."  Davenport 
v. Brown, 7 Vet. App. 476, 477 (1995).  For these reasons, 
the Board finds that service connection for onychomycosis is 
warranted as part of the veteran's service-connected tinea 
pedis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

The Board further finds, however, that service connection is 
not warranted for any other right foot, left foot, or 
bilateral foot disorder (other than the foot disabilities for 
which the veteran has already been granted service connection 
- tinea pedis with onychomycosis and amputation of the distal 
phalanx of the right great toe).  The record does not 
demonstrate that, other than disability already service 
connected, the veteran suffered any other right or left foot 
injury or disease in service, suffered any other chronic foot 
disorder in service, had any continuous foot disorder in the 
post-service period, or has any other currently diagnosed 
disability of either foot which has been etiologically 
related to his active duty service.  Thus, the preponderance 
of the evidence is against a finding that any additional foot 
disorder has been chronically and continuously disabling 
since the veteran's service.

Other than onychomycosis, the medical evidence in this case 
does not reveal any chronic right, left, or bilateral foot 
disorder other than the disabilities for which service 
connection is already in effect.  Mild pes valgoplanus was, 
in March 1978, felt to be secondary to the service-connected 
right great toe disability, but subsequent examination, 
including orthopedic examinations in September 1995 and 
August 1997, did not diagnose any such disability.  In fact, 
it was specifically noted 


at the latter examination that the right great toe disability 
was not bothering the veteran at that time.  The medical 
evidence is unfavorable to the veteran's claim that he 
currently has additional foot disorders for which service 
connection has not been granted.  In particular, the examiner 
who conducted the April 1999 VA examination considered the 
veteran's subjective complaints (other than onychomycosis), 
and attributed those symptoms to the right great toe 
amputation. 

The veteran asserts that he has foot disability manifested by 
pain on walking, cramping of the right foot, and alteration 
of gait which wears down the right shoe on the outside of the 
heel.  Although the veteran asserts that he has a disorder 
manifested by altered gait, the VA examiners who conducted 
the 1995 and 1997 VA examinations specifically noted that the 
veteran's gait was normal.  An opacity visualized on X-ray 
within the soft tissues of the plantar surfaces of the right 
foot was characterized as of "uncertain" clinical 
significance.  No medical diagnosis has been assigned for 
this finding.  

In the absence of evidence of a medical diagnosis of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As no foot disorder, 
other than onychomycosis (for which service connection is 
herein granted) and those for which service connection is 
already in effect, has been medically diagnosed, it would be 
fruitless to request medical opinion or further development 
of a claim for service connection for a foot disorder at this 
time.  For these reasons, the Board finds that service 
connection for onychomycosis as part of the veteran's 
service-connected tinea pedis is warranted, but the 
preponderance of the evidence is against 
the claim for service connection for any other foot disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  




ORDER

An appeal for service connection for neuropathy/carpal tunnel 
syndrome is denied.

An appeal for service connection for a low back disorder is 
denied. 

An appeal for service connection for a bilateral knee 
disorder is denied.

Service connection for onychomycosis, as part of the 
veteran's service-connected tinea pedis, is granted. 

An appeal for service connection for a bilateral foot 
disorder (other than service-connected foot disabilities of 
tinea pedis with onychomycosis and amputation of the distal 
phalanx of the right great toe) is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

